The Legislature of 1909 amended the law with reference to the time within which appeals should be taken in criminal cases, and required that in misdemeanor cases the appeal must be taken within 60 days after the judgment was rendered; provided, however, that the trial court or judge may for good cause shown extend the time within which appeals may be taken not exceeding 60 days. This law was approved by the Governor on the 17th day of February, 1909, and was in effect at the date of this trial. Judgment was pronounced in this case on the 27th day of September, 1909. The appeal was filed in this court on the 25th day of March, 1910. It is true that the county court did attempt to extend the time within which an appeal might be taken; but an order made by the county judge extending the time for taking an appeal beyond 120 days after the rendition of the judgment is void. This court, therefore, has never acquired jurisdiction of the appeal in this case, and the motion of the Attorney General to dismiss this appeal must be sustained.
The appeal is therefore dismissed, with directions to the county court of Osage county to proceed with the execution of the judgment.
ARMSTRONG and DOYLE, JUDGES, concur. *Page 36